Mr. Justice Gabbert
delivered the opinion of the court.
In the latter part of July, 1898, a majority of the members of the county central committee of the Silver Republican party, as then constituted, for the county of El Paso, met and appointed an executive committee, the members of which were empowered to fix the apportionment of delegates from the various precincts, and call a convention for the purpose of malting county, nominations. This committee appointed a subcommittee, who apportioned the delegates and made the call for the county convention. In pursuance of this call, a convention was regularly held, and the parties adjudged by the county clerk entitled to be certified upon the official ballot, duly nominated. Subsequent to the date when this call was made, and before the convention in pursuance thereof was held, another meeting of the county central committee was held, at which there were present about forty-six persons, acting as members of this committee. It appears that all who participated in the proceedings of this meeting, but thirteen, had been appointed by the county chairman. At the last regular convention of the party held in 1897, the chairman and secretary of the county central committee were authorized to appoint members of this committee from the precincts of the county in which members had not been selected by the convention, or in which vacancies might occur. This authority was a joint one—that is, such appointments were to be made by the joint act of the chairman and *464secretary, and not by one. Those present at this last meeting of the central committee who were appointed by the chairman only, had no authority to act, and the committee as constituted at this meeting was illegal, and, therefore, the attempt through such channel to rescind the action of the meeting held in July, and to fix another apportionment and another time and place for holding a convention, was without force or effect. The respondents were nominated at the convention held in accordance with the action taken by this illegal and unauthorized committee. The convention held in pursuance of the action of the committee meeting held in July, was the regular one, and its nominees are, therefore, entitled to a place upon the official ballot, under the name and emblem of the party it represented.
The judgment of the district court is reversed, and the cause remanded, with directions to sustain the ruling of the county clerk and recorder.

Reversed and remanded.